DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The abstract does not appear to reflect the instant set of claims. Rather, the abstract appears to reflect the claims of the parent application.
In the abstract, line 1, “a fetch logic” should be “fetch logic”.
In the abstract, lines 1-2, “a decode logic” should be “decode logic”.
In the abstract, the last sentence should be deleted for adding nothing of substance.
In [0001], line 2, “November 3, 2014” should be “November 3, 2015”. 
In [0058], line 2, “main processor 165” should be “main processor 166”.
In [0113], second-to-last line, “an static” should be “a static”.
In [00124], second-to-last line, “code” should be “codec”.
In [00127], second-to-last line, “155” should be “1555”. 
In [00202], line 1, “a fetch logic” should be “fetch logic”.
In [00202], lines 1-2, “a decode logic” should be “decode logic”.

Drawings
The drawings are objected to because:
In FIG. 3A, one of the “SINGLE 0” blocks should be “SINGLE 2”. 
In FIG. 3C, references characters 344-349 appear to be missing lead lines. 
In FIG. 5A, reference characters 510 and 530 appear to be associated with both a lead line and underlining. 
In FIG. 18A, reference characters 1810 and 1820 appear to be located on a same cross section.
In FIG. 18B, reference characters 1830 and 1840 appear to be located on a same cross section.
In FIG. 19, reference characters 1900, 1905, and 1920 appear to be located on a same cross section.
In FIG. 1C, number 166 is separately associated with both a bus and a main processor.
In FIG. 22, reference character 2100 appears to be associated with both a lead line and underlining. 
Number 772 refers to an IMC in FIG. 7 but a CL in FIG. 8.
Number 782 refers to an IMC in FIG. 7 but a CL in FIG. 8.
Number 1530 is separately associated with both “Load Store Unit (Store Buffers)” and “Instruction Prefetch Stage” in FIG. 15. 
FIG. 1C, 5A, 5B, 7, 8, 11, 14, 15, and 17 include the following references characters not mentioned in the description: 165B, 514, 518, 520, 522, 576, 792, 800, 1100, 1165, 1405, 1455, 1460, 1465, 1513, 1521, 1542, 1580, 1736, 1755, and 1762.
In FIG. 3B, in box 343, one element is labeled “DOUBLE” and the other element is labeled “DOUBLEWORD”; these elements should be labeled with consistent language.
In FIG. 5B, the arrows pointing to ROB 588 should be more clearly distinguished.
FIG. 10 associates reference character 1045 with “HDMI, but [00116] associates this reference character with a memory interface controller.
Reference character 1070 is labeled “FS FC” in FIG. 10, but “I2S/I2C controller” in [00116].
Paragraph [00116] associates many reference characters with controllers, but FIG. 10 does not associate these reference characters with controllers in the same manner.
FIG. 12 requires descriptive text for components 1205, 1210, and 1215.
In FIG 14, block 1435 should be labeled a Boot ROM “Interface” in view of [00125]. 
In FIG. 18B, “XMM=4Mov” may have been intended to be “XMM4=Mov” in view of [00156]. 
In FIG. 20, it is unclear as to whether the output of 19404 is intended to go, via two separate paths, to what appears to be the same place (dest FIMM).
In FIG. 18B, block 1840, lines incorrectly overlap text. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 2, “a fetch logic” should be “fetch logic”.
In claim 1, line 3, “a decode logic” should be “decode logic”.
In claim 1, line 4, “an execution logic” should be “execution logic”.
Claims 2-7 are objected to for failing to alleviate the objections of claim 1 above.

In claim 3, line 2, “wherein” should be “and wherein”.

In claim 8, line 4, “a first logic” should be “first logic”.
In claim 8, lines 4-5, “an execution logic” should be “execution logic”.
Claims 9-14 are objected to for failing to alleviate the objections of claim 8 above.

In claim 10, line 2, “wherein” should be “and wherein”.

In claim 15, line 2, “a fetch logic” should be “fetch logic”.
In claim 15, line 2, “a decode logic” should be “decode logic”.
In claim 15, line 3, “an execution logic” should be “execution logic”.
Claims 16-20 are objected to for failing to alleviate the objections of claim 15 above.

In claim 17, line 2, “wherein” should be “and wherein”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-8, 10-11, 13-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 15, and 18 of U.S. Patent No. 11036509. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the aforementioned instant claims are taught by a corresponding claim of the ‘509 patent. As an exemplary case, see the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column.

Claim 1 of Instant Application: 17335284
Claim 1 of Patent: 11036509
1. A processor comprising: a fetch logic to fetch instructions, a decode logic to decode the fetched instructions, and an execution logic to execute at least some of the instructions, wherein the decode logic is to: identify a first instruction to be removed from the execution logic, the first instruction including a first immediate value; 
1. A processor comprising: a fetch logic to fetch instructions, a decode logic to decode the fetched instructions, and an execution logic to execute at least some of the instructions, wherein the decode logic is to: identify a first instruction to be removed from the execution logic, the first instruction including a flag portion and a data portion, wherein the flag portion as included in the first instruction is executable to generate a flag result, and wherein the data portion as included in the first instruction is executable to generate a data result using a first immediate value of the first instruction, 
store the first immediate value of the identified first instruction in a first field of a first entry included in a folded immediate data structure; and accumulate the first immediate value of the identified first instruction with a folded immediate value stored in a second field of the first entry included in the folded immediate data structure.
wherein the flag result is distinct from the data result; determine whether the flag result of the first instruction is to be consumed by another instruction; and in response to a determination that the flag result of the first instruction is to not be consumed by another instruction: not execute the flag portion of the first instruction; accumulate the first immediate value of the first instruction with a folded immediate value stored in a folded immediate value field of an immediate buffer; and store the first immediate value in a last immediate value field of the immediate buffer.


Claim 3 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 4 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 6 of the instant application is taught by claim 5 of the ‘509 patent.
Claim 7 of the instant application is taught by claim 6 of the ‘509 patent.

Claim 8 of the instant application is taught by claim 1 of the ‘509 patent.
Claim 10 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 11 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 13 of the instant application is taught by claim 5 of the ‘509 patent.
Claim 14 of the instant application is taught by claim 6 of the ‘509 patent.

Claim 15 of the instant application is taught by claim 15 of the ‘509 patent.
Claim 20 of the instant application is taught by claim 18 of the ‘509 patent.

Claims 17 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11036509 in view of Examiner’s Official Notice.
All the limitations of each of instant claims 17 and 18 are taught by claim 10 of the ‘509 patent (see above, regarding how instant claims 3 and 4 are taught by claim 10 of the ‘509 patent), except for “a dynamic random access memory coupled to the processor”, which is recited in claim 15, upon which claims 17 and 18 are dependent. On the other hand, Examiner takes official notice of a dynamic random access memory (i.e., a DRAM) coupled to a processor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Examiner’s Official Notice (i.e., a DRAM) with the invention of claim 10 of the ‘509 patent, as this modification merely entails combining prior art elements (claim 10 of the ‘509 patent, and DRAM) according to known methods (use of DRAM by a processor is known) to yield predictable results (the processor of claim 10 of the ‘509 patent, which is coupled to and can access a DRAM), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a decode logic to decode the fetched instructions, and an execution logic to execute at least some of the instructions, wherein the decode logic is to: identify a first instruction to be removed from the execution logic” in lines 4-6. However, the metes and bounds of this limitation are indefinite. For example, the limitation encompasses the scenario where the execution logic executes all of the instructions, in view of the “at least some” language. However, it is indefinite as to how all instructions can be executed, when a first instruction is to be removed from the execution logic. Relatedly, it is indefinite as to whether the first instruction is removed in the sense that the first instruction is present, and then taken away from, the execution logic, or whether the first instruction is removed in the sense that the first instruction is separate or remote in space from the execution logic (note, for example, claim 2’s recitation of withholding the first instruction from the execution logic).
Claims 2-7 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 2 recites the limitation “[t]he processor of claim 1, wherein the decode logic is to: withhold the identified first instruction from the execution logic of the processor” in lines 1-2. Claim 1, upon which claim 2 is dependent, recites the limitation “the decode logic is to: identify a first instruction to be removed from the execution logic” in lines 5-6. In other words, claim 1 appears to convey that the first instruction is located in the execution logic at some point in time (because, for removing the first instruction from the execution logic to occur, the first instruction must first be located in the execution logic), whereas claim 2 conveys withholding the first instruction from the execution logic. Therefore, the metes and bounds of claim 2 in the context of claim 1 are indefinite, with respect to whether or not the first instruction is withheld from the execution logic. 

Claim 3 recites the limitation “the folded immediate buffer” in line 1. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “a folded immediate buffer” or “the folded immediate data structure”. For the purposes of this office action, Examiner is taking the former possibility to be the case.

Claim 8 recites the limitation “a decode logic to decode the fetched instructions, and an execution logic to execute at least some of the instructions, wherein the decode logic is to: identify a first instruction to be removed from the execution logic” in lines 4-6. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether the first instruction is removed in the sense that the first instruction is present, and then taken away from, the execution logic, or whether the first instruction is removed in the sense that the first instruction is separate or remote in space from the execution logic (note, for example, claim 9’s recitation of withholding the first instruction from the execution logic).
Claims 9-14 are rejected for failing to alleviate the rejection of claim 8 above.

Claim 9 recites the limitation “[t]he machine-readable medium of claim 8, comprising: withholding the identified first instruction from the execution logic of the processor” in lines 1-2. Claim 8, upon which claim 9 is dependent, recites the limitation “identifying, in a first logic of a processor, a first instruction to be removed from an execution logic of the processor” in lines 4-5. In other words, claim 8 appears to convey that the first instruction is located in the execution logic at some point in time (because, for removing the first instruction from the execution logic to occur, the first instruction must first be located in the execution logic), whereas claim 9 conveys withholding the first instruction from the execution logic. Therefore, the metes and bounds of claim 9 in the context of claim 8 are indefinite, with respect to whether or not the first instruction is withheld from the execution logic.
Claim 9 recites the limitation “The machine-readable medium of claim 8, comprising: withholding” in lines 1-2. However, it is indefinite as to how a machine-readable medium itself (as opposed to a method caused by the machine-readable medium) comprises the withholding step. For the purposes of this office action, Examiner is taking the method of claim 8 to comprise the step.

Claim 10 recites the limitation “the folded immediate buffer” in line 1. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “a folded immediate buffer” or “the folded immediate data structure”. For the purposes of this office action, Examiner is taking the former possibility to be the case.

Claim 13 recites the limitation “The machine-readable medium of claim 8, comprising: calculating … and calculating …” in lines 1-5. However, it is indefinite as to how a machine-readable medium itself (as opposed to a method caused by the machine-readable medium) comprises the calculating steps. For the purposes of this office action, Examiner is taking the method of claim 8 to comprise these steps.
Claim 14 is rejected for failing to alleviate the rejection of claim 13 above.

Claim 14 recites the limitation “The machine-readable medium of claim 13, comprising: generating” in lines 1-2. However, it is indefinite as to how a machine-readable medium itself (as opposed to a method caused by the machine-readable medium) comprises the generating step. For the purposes of this office action, Examiner is taking the method of claim 8 to comprise the step.

Claim 15 recites the limitation “a decode logic to decode the fetched instructions, and an execution logic to execute at least some of the instructions, wherein the decode logic is to: identify a first instruction to be removed from the execution logic” in lines 2-5. However, the metes and bounds of this limitation are indefinite. For example, the limitation encompasses the scenario where the execution logic executes all of the instructions, in view of the “at least some” language. However, it is indefinite as to how all instructions can be executed, when a first instruction is to be removed from the execution logic. Relatedly, it is indefinite as to whether the first instruction is removed in the sense that the first instruction is present, and then taken away from, the execution logic, or whether the first instruction is removed in the sense that the first instruction is separate or remote in space from the execution logic (note, for example, claim 16’s recitation of withholding the first instruction from the execution logic).
Claims 16-20 are rejected for failing to alleviate the rejection of claim 15 above.

Claim 16 recites the limitation “[t]he system of claim 15, wherein the decode logic is to: withhold the identified first instruction from the execution logic of the processor” in lines 1-2. Claim 15, upon which claim 16 is dependent, recites the limitation “the decode logic is to: identify a first instruction to be removed from the execution logic” in lines 4-5. In other words, claim 15 appears to convey that the first instruction is located in the execution logic at some point in time (because, for removing the first instruction from the execution logic to occur, the first instruction must first be located in the execution logic), whereas claim 16 conveys withholding the first instruction from the execution logic. Therefore, the metes and bounds of claim 16 in the context of claim 15 are indefinite, with respect to whether or not the first instruction is withheld from the execution logic. 

Claim 17 recites the limitation “the folded immediate buffer” in line 1. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “a folded immediate buffer” or “the folded immediate data structure”. For the purposes of this office action, Examiner is taking the former possibility to be the case.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “machine-readable medium”, under the broadest reasonable interpretation (as well as instant paragraph [0039]), covers an ineligible signal per se. Examiner recommends amending the claim to recite a “non-transitory” machine-readable medium.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plondke (US 20120284489) discloses fetch, decode, and execution logic (Figure 5); accumulating immediate values (see FIG. 6A, step 614, and paragraph [0059]), and withholding an identified instruction from execution logic (FIG. 6A, steps 616-618, and paragraph [0059], wherein only the target instruction, but not the first instruction, is sent for execution). Therefore, Plondke is relevant to the recited fetch, decode, execution logic; identifying a first instruction including a first immediate value to be removed; accumulating the first immediate value of the identified first instruction with a folded immediate value; and withholding an identified instruction from execution logic.
Valentine et al. (US 5838941) discloses renaming operations using the technique of constant folding in a hardware implementation (col. 4, lines 19-20), which is relevant to the claimed folded immediate value and register rename alias table. 
Note that the pertinent prior art conveyed in the examination of the parent application 14/930,848 (now US 11036509 B2) has already been cited in an IDS of the instant application dated June 1, 2021. The manner in which this prior art is pertinent is conveyed in, for example, prior art rejections set forth in the office actions of the parent application 14/930,848 (now US 11036509 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182